Title: To Thomas Jefferson from Sir Peyton Skipwith, 9 December 1795
From: Skipwith, Sir Peyton
To: Jefferson, Thomas



Dear Sir
Prestwould 9th. Decr. 1795.

In the year 1782 I furnished our friend Mr. William Short with £92.10—soon after his Father paid me £20. in part of the cash lent which reduced the sum to £72.10. You will see by Mr. Shorts letters that in consequence of his ordering three or four suits in the General Court at my instance, he considered himself intitled to a credit for the service, supposing his friend Capt. Marshall would compleat the business that he had himself but barely began, and I beleive Mr. Marshalls views were friendly, but considering my business to be going on but slowly, and unwilling to be often troublesome to Capt. Marshall who had from me received no emolument for his services, I determined, and did pay him, I beleive much more than the legal fees; I therefore do not think my Nephew intitled to fees also, nor do I believe he wou’d accept or receive fees if he was here. I have made out the account with interest upon the sum lent from the time of his first letter acknowledging the loan. It is probable that if Mr. Short had not been fortunate in life, I should never have demanded principal, or interest, but as the case has been otherwise with him, and I have myself in consequence of an unfortunate securityship been lately more pushed in money matters than ever I was in my life, I think it just, and reasonable that I should be paid the sum I claim, indeed, circumstanced as I am, I doubt not but if my  Nephew was on the spot, he wou’d on loan if I desired it contribute in any reasonable degree that I might require. Upon this ground I take the liberty to address you, and will thank you, as I am told Mr. Short is honoured with your attention to his money matters in this Country to pay to the bearer the claim (you will see by his own letters) I have against Mr. Short; nor wou’d I now be troublesome with my demand, but that I am well assured that from my former readiness to aid him, it wou’d pain him to know I wanted it and could not obtain the payment of the loan I had made him.
I am told that you have a number of Negroes profitably employed in the business of making Nails, a business I have long wished to engage in myself. I have therefore taken the liberty of directing my Young Man, if agreeable to you, to view your Factory with attention, and care, for the purpose of directing the necessary Shop, or Shops &c. at his return. With every sentiment of esteem and respect I have the honor to be Dear Sir your Obedt. and very Hble. Servt,

Peyton Skipwith

